Citation Nr: 0739821	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to December 
1958, with subsequent service in the Air Force Reserves.  He 
also had service with the Army National Guard from July 1972 
through July 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for Non-
Hodgkin's lymphoma, which the medical evidence reflects was 
first diagnosed in 1998.  At the August 2007 hearing, the 
veteran testified that his VA physician, Dr. Ginger Rogers, 
told him that she believed his lymphoma was related to his 
in-service exposure to chemicals and to the treatment he 
received for encephalitis in 1958.  He also testified that 
Dr. Rogers informed him that all notes regarding her 
treatment of him, including her opinions on the etiology of 
his disease, were maintained electronically by VA.

The record reflects that the RO obtained pertinent VA 
outpatient treatment records dated from September 2001 to May 
2005.  The Board has reviewed these records and has been 
unable to locate a nexus opinion from Dr. Rogers or any other 
health care provider.  However, a January 2003 VA outpatient 
treatment record indicates that Dr. Rogers began treating the 
veteran for lymphoma in September 1999.  Records of VA 
treatment by Dr. Rogers from September 1999 through September 
2001 are not on file.  

As the Board has been placed on notice of the likely 
existence of VA treatment records that may very well be 
pertinent to the veteran's claim, an attempt should be made 
to locate copies of these records and associate them with the 
claims file.  See 38 C.F.R. § 3.159(c)(1), (2) (2007).

A review of the record also reveals that a VA examination is 
necessary.  As noted, the veteran contends that service 
connection is warranted because his lymphoma is related to 
his in-service exposure to chemicals and treatment for 
encephalitis.  While the evidence does not affirmatively 
establish that the veteran was exposed to chemicals in 
service, he has stated that he worked with weapons and 
inhaled substances such as mustard gas, white phosphorous, 
napalm, and gasoline in service.  These allegations are 
corroborated to a limited extent by his DD Form 214, which 
shows that his military occupational specialty was a 
munitions specialist.  Additionally, service medical records 
reflect that he was treated for encephalitis in late 1958.  
In order to make a decision on the claim for service 
connection, the Board requires a medical opinion addressing 
the relationship between the veteran's lymphoma and service, 
including his alleged exposure to chemicals and treatment for 
encephalitis.  See 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 
2007).

The record reflects that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  In an April 1999 letter, the SSA determined that he 
became disabled in December 1998 and awarded him benefits 
effective June 1999.  The letter also indicates that he was 
evaluated by health care providers, and that he was scheduled 
to be examined again in May 2000.  No additional 
documentation from the SSA, including the decision granting 
benefits and any medical evidence used in making that 
determination, has been associated with the claims file.  
These records are relevant to the veteran's claim for service 
connection, and VA must assist him in obtaining them.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Finally, although the veteran was notified regarding the 
disability-rating and effective-date elements in connection 
with a separate claim for an increased disability rating, he 
has not been provided with such notice for the service 
connection claim currently before the Board.  A letter 
addressing these elements should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO or AMC should obtain any 
outstanding VA outpatient treatment 
records, including but not limited to 
records of the veteran's treatment from 
September 1999 to September 2001. 

3.  The RO or AMC should request copies of 
all records compiled by the SSA 
in conjunction with its decision granting 
the veteran disability benefits and 
associate them with the claims file.

4.  Then, after any available record are 
added to the claims file, the RO or AMC 
should schedule the veteran for a VA 
examination for an opinion regarding the 
likely etiology of his Non-Hodgkin's 
lymphoma.  Prior to examining the veteran, 
the examiner must review the entire claims 
file, including a complete copy of this 
remand.  The examiner should indicate 
whether the veteran's lymphoma is at least 
as likely as not (meaning 50 percent or 
more probable) related to a disease or 
injury incurred in service, including but 
not limited to treatment he received 
during service for encephalitis, as well 
as reported exposure to chemicals (such as 
mustard gas, white phosphorous, CS gas, CN 
gas, napalm, and gasoline).  The examiner 
must discuss the rationale of any opinion 
rendered, whether favorable or 
unfavorable.  

5.  The RO or AMC should then readjudicate 
the veteran's claim based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

